PER CURIAM.
Thomas M. Denmark challenges the trial court’s order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Denmark claims that his sentence under the 1995 sentencing guidelines is illegal pursuant to Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). The trial court denied relief because, pursuant to this court’s opinion, the issue of the constitutionality of the 1995 guidelines was pending before the supreme court, and, therefore, Denmark’s sentence remained legal.
The supreme court has since announced that chapter 95-184, Laws of Florida, violated the single-subject provision of Article III, Section 6, of the Florida Constitution. See Heggs v. State, 759 So.2d 620 (Fla.2000).
■ Accordingly, we reverse the order of the trial court and remand for consideration pursuant to Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Reversed and remanded.
CAMPBELL, A.C.J., and PARKER and ALTENBERND, JJ., Concur.